FERGUSON, Circuit Judge,
dissenting.
I do not accept the majority’s rationale and therefore dissent from the court’s holding. The majority holds that even if probable cause did not exist to issue the *187first search warrant, the evidence seized should be admitted under the good-faith exception to the Fourth Amendment exclusionary rule. The Fourth Amendment, however, does not permit the type of fishing expedition that occurred in this case. Here, the magistrate judge did not have a “substantial basis” for concluding that probable cause existed to issue the search warrant. Illinois v. Gates, 462 U.S. 213, 238-39, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). Moreover, the good-faith exception does not apply because the affidavit was “so lacking in indicia of probable cause as to render official belief in its existence entirely unreasonable.” United States v. Leon, 468 U.S. 897, 923, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984).
I.
In reviewing the magistrate judge’s probable cause determination, we must decide whether the magistrate judge had a “substantial basis” for concluding that probable cause existed. Gates, 462 U.S. at 238-39, 103 S.Ct. 2317. A magistrate judge’s probable cause determination must be a “practical, common-sense decision” that, under the totality of the circumstances, “there is a fair probability that contraband or evidence of a crime will be found in a particular place.” Id. at 238, 103 S.Ct. 2317. But probable cause that a suspect committed a crime does not automatically generate probable cause to search a suspect’s home. United States v. Valenzuela, 596 F.2d 824, 828 (9th Cir.1979). “The critical element in a reasonable search is not that the owner of the property is suspected of crime but that there is reasonable cause to believe that the specific ‘things’ to be searched for and seized are located on the property to which entry is sought.” Zurcher v. Stanford Daily, 436 U.S. 547, 556, 98 S.Ct. 1970, 56 L.Ed.2d 525 (1978). Before permitting a search of a residence, a magistrate judge must therefore conclude that a “reasonable nexus” exists between the evidence sought and the residence. United States v. Chavez-Miranda, 306 F.3d 973, 978 (9th Cir.2002) (quoting United States v. Rodriguez, 869 F.2d 479, 484 (9th Cir.1989)).
In this case, nothing in the affidavit directly or indirectly tied the crime of passport fraud, or evidence of its commission, to the appellant’s Green Valley apartment address. For example, the record does not indicate that any official or unofficial paperwork relating to the false statement in the passport application was ever mailed to or from the apartment, or that any phone calls made to secure the fraudulent passport originated from the apartment.
The only connection in the affidavit between the suspected illegal activity and the appellant’s residence is the agent’s statement that, in his “training and experience,” individuals “who obtain fraudulent identification documents tend to retain and secure such items,” as well as documents relating to their true identity, in their residences. Although the court may rely on police officers’ training and experience when assessing the totality of circumstances supporting probable cause, United States v. Parks, 285 F.3d 1133, 1142 (9th Cir.2002), the affiant’s training and experience should not “substitute for the lack of evidentiary nexus” between the place searched and the criminal activity. United States v. Schultz, 14 F.3d 1093, 1097 (6th Cir.1994).
An officer’s mere conjecture as to where incriminating evidence might be found, in the absence of factual support, does not establish probable cause. In Schultz, for example, two search warrants were issued in connection with a narcotics investigation, the first for safety deposit boxes that the defendant maintained at a local finan*188rial institution, and the second for his residence. Id. at 1096. The Sixth Circuit upheld the second search warrant because evidence existed that suggested that the defendant was distributing narcotics from his apartment. Id. at 1097. The court held, however, that the first warrant should not have been issued because no evidence connected the safe deposit boxes to any illegal activity. Id. at 1097-98. The only connection alleged in the affidavit was the officer’s statement that, “based on his training and experience, [he] believe[d] ... that it is not uncommon for the records, etc. of such [drug] distribution to be maintained in bank safe deposit boxes.” Id. at 1097 (alteration in original) (citations omitted). The Sixth Circuit found that “guess” insufficient. “To find otherwise would be to invite general warrants authorizing searches of any property owned, rented, or otherwise used by a criminal suspect — -just the type of broad warrant the Fourth Amendment was designed to foreclose.” Id. at 1098.
As in Schultz, Special Agent Steven Chalupsky (“Agent Chalupsky”) only learned of the Green Valley apartment because of a record check and had no evidence to connect the apartment to illegal activity. His statement that persons with fraudulent identification keep identity documents in their residences is a guess much like that found to be insufficient in Schultz. It is no less conclusory than a statement that an affiant simply believed that contraband would be found in a given location. See United States v. Lockett, 674 F.2d 843, 845-46 (11th Cir.1982) (rejecting as conclusory a federal agent’s statement that he believed that dynamite was stored at the residence of an individual suspected of threatening to use explosives against an ex-employer). As such, probable cause did not exist to issue the first search warrant.
II.
The majority holds, nevertheless, that even if probable cause did not exist, the evidence seized should be admitted under the good-faith exception to the Fourth Amendment exclusionary rule. United States v. Leon holds that evidence obtained by officers reasonably relying on a warrant issued by a detached and neutral magistrate is admissible. 468 U.S. 897, 104 S.Ct. 3405 (1984). The good-faith exception does not apply, however, where an affidavit is “so lacking in indicia of probable cause as to render official belief in its existence entirely unreasonable.” Id. at 923, 104 S.Ct. 3405. Here, it was objectively unreasonable for federal agents to rely on a warrant issued without any showing of a connection between the illegal activity and the suspect’s residence.
In Leon, it was not objectively unreasonable for the police to rely on the search warrant in question because the officer had set forth facts in the affidavit that indirectly tied the crime of drug importation to the defendant’s residence. The affidavit, in particular, related the results of an extensive drug-importation investigation involving Leon and several other defendants. Id. at 902, 104 S.Ct. 3405. The Burbank Police had observed automobiles and several persons arriving with suspicious small packages at the residence of one of the co-defendants. Id. at 901-902, 104 S.Ct. 3405. The police also “witnessed a variety of relevant activity involving [defendants’] automobiles,” including Leon’s, and “observed a variety of other material activity at the two residences,” including Leon’s residence, “as well as at a condorminium ...” Id. at 902, 104 S.Ct. 3405. Even though the police did not see anyone leave Leon’s house with small packages, the affidavit still connected Leon’s residence to both the other residences under investigation and the crime in question. *189Id. at 902, 104 S.Ct. 3405. As a result, it was not objectively unreasonable for the officers to infer that probable cause existed to search Leon’s residence.
Here, however, Agent Chalupsky supplied no factual evidence whatsoever connecting the Green Valley apartment to Suliman’s suspected passport fraud. The majority wrongly concludes that because the federal agents had (1) already obtained substantial evidence that Suliman was using at least three different identities, and (2) applied for a search warrant to search an apartment that they reasonably believed to be Suliman’s residence, it was objectively reasonable for them to rely on the search warrant. But unlike in Leon, where the police both suspected Leon was involved in drug importation and observed material activity at his residence, the officers here had no factual basis for concluding that the “specific ‘things’ to be searched for and seized” were located in Suliman’s residence. Zurcher, 436 U.S. at 556, 98 S.Ct. 1970.
In fact, the affidavit in this case is but one small step removed from that in United States v. Hove, 848 F.2d 137 (9th Cir.1988). There, a magistrate issued a search warrant for a residence belonging to the father of a woman suspected of sending threatening letters to her ex-husband. Id. at 138-39. The affidavit, however, listed the address of the house without explaining its connection to the suspect. Id. at 139. We refused to apply the good-faith exception because the affidavit gave no reason for searching the particular location, rendering official belief in the warrant’s validity unreasonable. Id. at 139-40.
This case might even be stronger than Hove. There, the officer knew additional facts linking the suspect to the search location, but those facts did not appear in the final affidavit, allegedly because of a stenographer’s mistake. Id. at 139. Here, there is no suggestion that any additional facts left out of the affidavit established the required nexus. Thus, the officer’s general statement based on his training and experience “may have added fat to the affidavit, but certainly no muscle.” United States v. Weber, 923 F.2d 1338, 1346 (9th Cir.1990) (rejecting good-faith exception in a case with “foundationless expert testimony”). “Stripped of the fat, it was the kind of ‘bare bones’ affidavit that is deficient under Leon ...” Id.
III.
Because probable cause did not exist to issue the first search warrant, and because the good-faith exception does not apply, the evidence obtained from the search of Suliman’s apartment should have been excluded.